     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 1 of 13

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW FURIA,                         No.   2:19-cv-00942-JAM
12                    Plaintiff,
13          v.                              ORDER GRANTING THE BANK OF
                                            AMERICA AND WELLS FARGO BANK’S
14    SUSANNE MARIE MCGREW, an              MOTIONS TO DISMISS
      individual; LAURIE HIRSCH, an
15    individual; PURHYDRO, LLC, a
      Nevada corporation; WELLS
16    FARGO BANK NATIONAL
      ASSOCIATION; BANK OF AMERICA,
17    NATIONAL ASSOCIATION;
      JPMORGAN CHASE BANK, National
18    ASSOCIATION; and DOES 1
      through 50, inclusive,
19
                      Defendants.
20
       And Related Actions.
21

22         On November 26, 2019, the Court granted Bank of America,

23   N.A. (“Bank of America” or “BofA”) and Wells Fargo Bank’s, N.A.

24   (“Wells Fargo”) (collectively “the Banks”) joint motion to

25   intervene, as they possessed the disputed funds at the heart of

26   this litigation.      See Order Granting Mot. to Intervene, ECF No.
27   36.   The Banks have since deposited the disputed funds with the

28   Court.      They now move to be discharged from the suit and to be
                                            1
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 2 of 13

1    reimbursed for the attorneys’ fees and costs incurred by

2    interpleading the funds.       BofA’s Mot., ECF No. 97; see also Wells

3    Fargo’s Mot., ECF No. 96.       Plaintiff Andrew Furia (“Plaintiff”)

4    and Defendant Laurie Hirsch (“Hirsch”) oppose the motions only as

5    to reimbursement for attorney’s fees.         See Plf’s Opp’n, ECF No.

6    109; see also Hirsch’s Opp’n, ECF No. 111.           For the reasons

7    stated below, the Court GRANTS the Banks’ motions but DEFERS

8    assessment and allocation of the fees until all claims have been

9    resolved.1

10

11            I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

12         On March 25, 2019, Plaintiff deposited $340,000 into a Wells

13   Fargo checking account he jointly held with his then girlfriend,

14   Defendant Susanne Marie McGrew (“McGrew”).           BofA Mot. at 3.    He

15   also executed a Relationship Change Application, giving McGrew

16   the ability to withdraw the money.        Plf’s Opp’n at 7.

17         McGrew withdrew the entire balance of the joint account

18   ($324,918.27) while Plaintiff was away on April 8, 2019.              Id.

19   She deposited the funds into her own personal Wells Fargo account

20   and obtained two cashier’s checks made payable to herself—one for
21   $300,000 and the other for $24,918.27.         Id.    Plaintiff discovered

22   the withdrawal the same day and immediately contacted Wells

23   Fargo.    Id.    After many conversations with the bank, Wells Fargo

24   informed Plaintiff that their hands were tied because he had

25   given McGrew authorization to withdraw the funds when he made the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 16, 2020.
                                      2
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 3 of 13

1    relationship change.       Id. at 6.

2          Plaintiff filed a complaint in the Superior Court of

3    California, County of El Dorado, against McGrew two days later,

4    seeking to recover the disputed funds.         BofA Mot. at 1.

5    Plaintiff was able to obtain a Temporary Restraining Order(“TRO”)

6    the next day to freeze McGrew’s personal Wells Fargo account.

7    Id.   But the TRO was to no avail, since she had already deposited

8    the cashier’s checks into her Bank of America account.            Id.   A

9    week later, the court issued a second TRO and ordered Wells Fargo

10   to turn over information about the disbursement of the contested

11   funds.    Id.     Based on that information, Plaintiff obtained a

12   third TRO to freeze all of McGrew’s Bank of America accounts.

13   Plf’s Opp’n at 10.      But Bank of America was only able to freeze

14   $2,364.69.      Id.

15         The court issued a fourth TRO, so Plaintiff could obtain

16   information from Bank of America regarding the disputed funds.

17   Id.   Plaintiff learned that McGrew had transferred at total of

18   $321,000 from her Bank of America accounts to her sister Hirsch’s

19   accounts.       BofA Mot. at 2.    Hirsch then transferred $20,000 to

20   her Wells Fargo account, and purchased a cashier’s check in the
21   amount of $300,936.94.       Id.   She then bought two more cashier

22   checks with these funds: (1) one payable to Defendant PurHydro,

23   LLC in the amount of $100,000, and (2) one payable to Little

24   Trouble LLC in the amount of $200,936.94.         Id.   Pursuant to the

25   fourth TRO, Bank of America placed holds on McGrew and Hirsch’s

26   accounts and successfully stopped payment on the cashier’s check
27   to Little Trouble LLC.       Id.   However, the cashier’s check to

28   PurHydro, LLC was deposited at JP Morgan Chase before Bank of
                                            3
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 4 of 13

1    America could stop payment.         Id.

2          On May 1, 2019, Plaintiff amended his complaint to join

3    Hirsch, PurHydro, LLC, and the Banks (including JP Morgan Chase)

4    as Defendants.     Notice of Removal, Ex. B, First Amended Verified

5    Complaint (“FAC”), ECF No. 1.         But Plaintiff did not assert any

6    causes of action against the Banks.           Id.   McGrew then removed the

7    case to this Court.      Notice of Removal ¶ 6.       Soon after,

8    Plaintiff dismissed the Banks as defendants.           Amended Notice of

9    Voluntary Dismissal, ECF No. 8.

10         Despite being dismissed, the Banks continuously urged

11   Plaintiff, Hirsch, and McGrew, to stipulate to the interpleading

12   of the funds with the Court.        BofA Mot. at 3.     The Banks’

13   requests were ignored and they were forced to move to intervene

14   for the purpose of interpleading the funds themselves.              Mot. to

15   Intervene, ECF No. 20.      The Court granted the motion.       Order, ECF

16   No. 36.    The Banks subsequently filed their Crossclaims and

17   Counterclaims for interpleader, ECF Nos. 38-40, and filed motions

18   to deposit the contested funds into the registry of the Court,

19   ECF Nos. 39-41.     The Court granted these motions as well, ECF No.

20   53, and the funds were ultimately deposited with the Court.
21

22                                 II.    OPINION

23         A.    Request for Judicial Notice

24         Plaintiff asks the Court to take judicial notice of the

25   Wyoming Secretary of State’s Webpages related to the business

26   filings of Little Trouble LLC.        Req. for Judicial Notice
27   (“RJN”), ECF No. 110; see also Plf’s Opp’n, Exh. K, ECF No. 109-

28   13.   Neither Hirsch nor the Banks oppose this request.
                                               4
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 5 of 13

1           Under Federal Rule of Evidence 201, a district court may

2    take judicial notice of a fact that is “not subject to

3    reasonable dispute because it can be accurately and readily

4    determined from sources whose accuracy cannot reasonably be

5    questioned.”      Fed. R. Evid. 201(b)(2).     Because these documents

6    “are not subject to reasonable dispute and their authenticity is

7    not in question,” the Court will take judicial notice of them.

8    Trudeau v. Google LLC, 349 F. Supp. 3d 869, 876 (N.D. Cal.

9    2018).      However, the Court can take notice of the existence of

10   these documents but not of the truths asserted in them.               Id.

11          B.    Legal Standard

12          “An interpleader action typically involves two stages.”

13   Mack v. Kuckenmeister, 619 F.3d 1010, 1023 (9th Cir.

14   2010)(citations omitted).       First, the district court determines

15   whether the requirements for an interpleader action have been

16   met.   Id.     To make this determination the court looks to

17   whether there is a single fund at issue and adverse claimants to

18   that fund.     Id.    If the interpleader action is proper, the Court

19   then determines “the respective rights of the claimants.”              Id.

20   at 1023-24.
21          Once the interpleader action has been properly brought and

22   the funds have been deposited, “the court should readily

23   discharge a stakeholder absent bad faith or delay by the

24   stakeholder.”        Metropolitan Life Ins. Co v. Billini, No. CIV. S-

25   06-02918-WBS-KJM, 2007 WL 4209405, at *2 (E.D. Cal. Nov. 27,

26   2007).      The court also has discretion “to award attorney fees to
27   a disinterested stakeholder in an interpleader action.”               Id. at

28   *3 (quoting Abex Corp. v. Ski’s Enters., Inc., 748 F.2d 513, 516
                                            5
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 6 of 13

1    (9th Cir. 1984)).

2          C.    Analysis

3                1.    Discharge

4          The Banks seek to be discharged from this suit since they

5    have “disclaimed any interest in the stake and ha[ve] deposited

6    the contested funds with the Court.”           BofA Mot. at 4; Wells

7    Fargo Mot. at 3.       Plaintiff and Hirsch do not oppose.      See Plf’s

8    Opp’n at 4; see also Hirsch’s Opp’n at 3.           Because the opposing

9    parties concede and dismissal is proper, the Court GRANTS the

10   Banks’ request to be discharged from this action.

11               2.    Attorneys’ Fees

12         The Banks seek a total of $42, 051.76 in combined legal

13   fees.    Reply at 1.     Plaintiff and Hirsch oppose, arguing that

14   intervention was not necessary and that the fees are

15   unreasonable.     See Hirsch Opp’n at 2; See also Plf’s Opp’n at 4.

16                     a.     Proper and Necessary

17         Plaintiff argues that “the Banks’ improper addition of

18   McGrew to Plaintiff’s account and their delays in freezing or

19   failure to claw back funds, prevents any award of fees.”              Plf’s

20   Opp’n at 15.     Hirsch argues reimbursement of fees is improper
21   because she planned to intervene, so it was unnecessary for the

22   Banks to interplead the funds.        Hirsch Opp’n at 2.     The Court

23   finds all these arguments to be unpersuasive.

24         First, Plaintiff’s arguments fail because they are not

25   grounded on any legal authority.           He argues the “whole fiasco”

26   could have been avoided if the Banks had simply advised him
27   against granting McGrew with authorization to withdraw funds.

28   Plf’s Opp’n at 18.       But he cites no authority to support his
                                            6
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 7 of 13

1    contention that the Banks are to blame here. Instead, as the

2    Banks point out, that McGrew had the rightful authority to

3    withdraw the funds is “no one’s fault but [Plaintiff’s] own.”

4    Reply at 5.     Plaintiff signed the relationship change

5    application, thereby acknowledging that he understood and agreed

6    to be bound by that agreement.        Id.   Under that agreement, it is

7    clear that a joint accountholder has the authority to “withdraw

8    and transfer funds, make payments, or close the account.”             Id.

9    (citing Lee v. Yang, 111 Cal. App. 4th 481, 490-493 (2003)).

10         As for Plaintiff’s second argument, Wells Fargo was not

11   able to initially claw back or freeze McGrew’s account because

12   it was served with the first TRO days after the funds had

13   already been transferred to Bank of America.          Reply at 5.     Bank

14   of America was only able to claw back the $200,936.94 cashier’s

15   check to Little Trouble, LLC, because the payment had not yet

16   made it to a different bank by the time the Fourth TRO was

17   issued.    BofA Mot. at 2.     Plaintiff also fails, once again, to

18   cite any authority in support of his argument that the Banks

19   were required to comply differently to the multiple TRO’s than

20   they did
21         Hirsch’s arguments are equally unpersuasive.          Hirsch first

22   argues that the Banks’ intervention was unnecessary because she

23   planned to interplead the funds herself.         Hirsch’ Opp’n at 5.

24   However, she did not file a request to amend her answer to

25   include interpleader claims until October 14, 2019—four months

26   after her initial answer and two weeks after the Banks had filed
27   their motion to intervene.       Reply at 6-7.    Moreover, Hirsch’s

28   accounts did not contain the majority of the funds.           Id. at 7.
                                            7
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 8 of 13

1    The $200,936.94 that she tried to send to Little Trouble were

2    held “in suspense” after Bank of America stopped the payment.

3    Id.   Lastly, Hirsch might not have been able to meet the

4    interpleader requirements.       Id.; see Lee v. W. Coast Life Ins.

5    Co., 688 F.3d 1004, 1012 (9th Cir. 2012)(“[T]hose who have acted

6    in bad faith to create a controversy over the stake may not

7    claim the protection of interpleader.”).

8          Accordingly, the Court finds the Banks are entitled to

9    reimbursement because their intervention was necessary and

10   proper under the circumstances.

11                     b.    Reasonableness of Fees

12         The Court has discretion over “[t]he amount of fees to be

13   awarded in an interpleader action.”        Trs. of Dirs. Guild of Am-

14   Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 426 (9th

15   Cir. 2000).     Interpleader plaintiffs are entitled to attorneys’

16   fees since “the plaintiff benefits all parties ‘by promoting

17   early litigation on the ownership of the fund, thus preventing

18   dissipation.’”     Id. (quoting Shirmer Stevedoring Co. Ltd. v.

19   Seabord Stevedoring Corp., 306 F.2d 188, 193 (9th Cir. 1962)).

20         Since the interpleader plaintiff is supposed to be
21   disinterested in the disposition of the funds, fees are limited

22   to those “incurred in filing the action and pursuing the plan’s

23   release from liability.”       Id.   Expenses that may be reimbursed

24   include: “preparing the complaint, obtaining service of process

25   on the claimants fund, and preparing an order discharging the

26   plaintiff from liability and dismissing it from the action.”
27   Id. at 427.     Because the scope of fees is limited, attorneys’

28   fee awards are “typically modest.”         Id.   Lastly, since the fees
                                            8
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 9 of 13

1    are paid from the interpleader funds themselves, “there is an

2    important policy interest in seeing that the fee award does not

3    deplete the fund at the expense of the party who is ultimately

4    deemed entitled to it.”       Id.

5          The Banks seek the following in attorneys’ fees and costs:

6    (1) $20,769.08 for Wells Fargo and (2) $21,282.68 for Bank of

7    America.    Reply at 2.    Both Plaintiff and Hirsch argue that

8    these fees are unreasonable.        The Court disagrees.

9          First, Plaintiff and Hirsch argue the fee amount is

10   unreasonable because the filings for the Banks are “nearly

11   identical.”     Hirsch Opp’n at 7; Plf’s Opp’n at 192.        But as the

12   Banks’ detailed billing entries show, each bank was only billed

13   for half of the time spent on any work applicable to both Banks.

14   Reply at 4.     In other words, the Banks split the bill 50-50.

15   The attorneys thus did not charge twice the amount in fees for

16   doing identical work, as Plaintiff and Hirsch attempt to argue.

17         Plaintiff also argues that “since [the Banks] are routinely

18   confronted with competing claims to funds held in joint

19   accounts,” their award should reflect those “inevitable and

20   normal risks” they assume.       Plf’s Opp’n at 17.     Plaintiff relies
21   on Fidelity Nat’l Co. v. U.S. Small Bus. Admin., which stated

22   that “courts have declined to award attorneys fees’” to

23   stakeholders that face multiple claims in their ordinary course

24   of business.     No. 2:13-cv-02030-KJM-AC, 2014 WL 6390275, at *3-4

25   (E.D. Cal. 2014).      But Fidelity concerns claims to insurance

26   proceeds—insurers regularly assume the risk of competing claims.
27   Unlike insurers, the Banks are not regularly in this business.

28   Reply at 4.     And even though the stakeholder in Fidelity did
                                            9
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 10 of 13

1     assume such risk in its ordinary course of business, the court

2     nevertheless awarded attorneys’ fees.        2014 WL 6390275 at *5.

3             Hirsch also argues that the Banks should not be compensated

4     for fees associated with their motion for intervention.           Hirsch

5     Opp’n at 6.    Hirsch argues these fees are not recoverable under

6     Tise.    But the list of compensable expenses in Tise is not

7     exhaustive.     Reply at 2.   The court in Tise did however

8     differentiate between fees “litigating the merits of the adverse

9     claimants’ positions” and those fees incurred in “filing the

10    action and pursuing the plan’s release from liability.”           234

11    F.3d at 426.     Only the latter may properly be awarded.        And

12    here, the Banks motion for intervention falls within that

13    category.     Unlike the pension plan in Tise, the Banks did not

14    “oppose the [plaintiff’s] entitlement to the funds . . . [and

15    did not] [] tak[e] sides.”       Id. at 427.      Instead, the motion to

16    intervene was made so they could file their interpleader claims

17    and obtain a release from liability.

18            Lastly, Hirsch argues that the fees sought are unreasonable

19    because Wells Fargo is seeking $700 more than it interpleaded,

20    and the attorneys’ fees combined compose 19% of the fees both
21    Banks deposited with the Court.       Hirsch Opp’n at 6-7.      She

22    contends being awarded such a high percentage of the funds is in

23    no way “modest” and therefore goes against the important policy

24    interest against depleting the fund.        Id.    The Banks argue that

25    while they recognize this important policy interest, the amount

26    of fees sought is proper here because this “has not been a
27    typical interpleader case.”       Reply at 3.     Moreover, they argue

28    $42,051.76 (the total amount sought) will not significantly
                                            10
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 11 of 13

1     deplete fund of $223,413.96, plus accrued interest.           Id.     The

2     Court agrees.

3           Courts consider a number of factors in determining the fair

4     award of attorneys’ fees and costs: (1) the complexity of the

5     case; (2) unique services the stakeholder provided; (3) the

6     stakeholder’s good faith and diligence ; (4) “whether the

7     services rendered benefited the stakeholder;” and (5) “whether

8     the claimants improperly protracted the proceedings.”           Fidelity,

9     2014 WL 6390275, at *4.      All of these factors weigh in favor of

10    awarding the Banks the amount in fees requested.          The case was

11    complex—the Banks were required to respond to four TRO’s, had to

12    freeze multiple accounts, were added to the suit and then

13    dismissed, and later had to move to intervene so they could

14    finally interplead the funds.       BofA Mot. at 9.     They also

15    provided unique services since they were the only parties that

16    actually possessed the funds.       Id.    Moreover, they acted in good

17    faith, and did not benefit from this lawsuit.          Id. at 8-9.

18          Most importantly, the Banks only seek to recover fees for

19    the costs directly related to their intervention and

20    interpleader.     Id. at 11.   In fact, the attorneys’ fees the
21    Banks have incurred since the start of this litigation are much

22    higher than what they seek to recover.        Reply at 2.     And while

23    neither Plaintiff nor Hirsch dispute this, it is worth

24    mentioning that the hourly rates of the attorneys are

25    reasonable.     The supervising attorney in this case billed

26    between $388 and $400 an hour, and all other associates billed
27    between $265 to $315 an hour.       See Melamed Decl. in Support of

28    Banks’ Mot’s, ECF No. 98, ¶¶ 6-11.         As the Banks attorneys’
                                            11
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 12 of 13

1     point out, these rates are in line with those charged for

2     attorneys of comparable experience within this Court’s district.

3     See Smothers v. NorthStar Alarm Servs., LLC, 2:17-cv-00548-KJM-

4     KJN, 2020 WL 1532058, at *9-10(E.D. Cal. March 31, 2020)(finding

5     rates of $300 per hour for associates with fewer than three

6     years of experience, and between $495-$695 per hour for partners

7     with 11 to 30 years of experience to be reasonable).

8     Accordingly, the Court GRANTS the Banks’ request to be awarded

9     attorneys’ fees in the amount they requested.

10                      c.   Stay of Award

11          Plaintiff asks the Court to stay payment of the fees awarded

12    until all competing claims to the funds are resolved.           “Courts

13    occasionally defer assessment of attorneys’ fees until resolution

14    of the claims.”     Fidelity, 2014 WL 6390275, at *5.       The Court

15    “has discretion to assess fees from the interpleaded funds, as a

16    cost to the losing claimant, or divide them among the claimants.”

17    Id.

18          The Banks argue this action is usually only taken under

19    exceptional circumstances.       Reply at 8.    But they concede that

20    the Court can award the Banks their fees and costs now, and then
21    charge the amounts to the responsible claimant when the claims

22    are finally resolved.      Id.   The Court finds this is the most

23    equitable course of action.       Accordingly, the Court DEFERS its

24    determination of the allocation of this award until resolution of

25    all claims against the funds.

26
27                                 III.    ORDER

28          For the reasons set forth above, the Court GRANTS the Banks’
                                            12
     Case 2:19-cv-00942-JAM-KJN Document 123 Filed 07/22/20 Page 13 of 13

1     Motions to be discharged from this suit and to be awarded

2     attorneys’ fees and costs in the amount of $20,769.08 to Wells

3     Fargo Bank and $21,282.68 to Bank of America.          The Court DEFERS

4     assessment and allocation of the fees and costs awarded until the

5     resolution of all claims.

6           IT IS SO ORDERED.

7     Dated: July 21, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            13
